[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION OF DEFENDANTS SCHMITZ' MOTION TO COMPEL
The court had previously denied the defendants motion, prescinding from the issue of untimeliness, on the basis that the request for production was too broad and lacked specificity.
The defendants have again failed the same requests, this time appending to each request for discovery an extended discussion giving the purported reasons why these documents should be produced.
The court has carefully examined these discussions in CT Page 9612 relation to the special defenses and purported set-offs and counterclaims.
The court is still of the opinion that these requests are too broad and general in — nature, lack specificity as to the identification of specific documents sought in relation to the particular defense to which they are purportedly addressed, and in most cases the discussion and claims of justification for the requests appear irrelevant to the defense raised.
The motion is overruled and the previous objections to the motion filed by the plaintiff bank is sustained.
NIGRO, J.